DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 8 and 11 are currently under examination. Claims 14, 16, 19-20, 27, 30, 36-38, 41-43, 45, 47-48, 52-53, 56-57, 61-62, 65-73 are withdrawn from consideration. Claims 3-7, 9-10, 12-13, 15, 17-18, 21-26, 28-29, 31-35, 39-40, 44, 46, 49-51, 54-55, 58-60 and 63-64 have been cancelled. No claims have been currently amended, newly added or newly cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Previous Grounds of Rejection
The rejection under 35 U.S.C. 103(a) as being unpatentable over Voga et al. (JACS, 2013, 135, 17004-17018) with respect to claims 1-2 and 11 is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Voga et al. (JACS, 2013, 135, 17004-17018).
Regarding claims 1-2, 8 and 11, Voga et al. teach dearomatized complex [(PNPtBu*)(CO)2 (4) having the structure as shown below (pages17004-17004):

    PNG
    media_image1.png
    313
    187
    media_image1.png
    Greyscale

Aw we see above, the complex 4 corresponds to the instant claimed and applicant elected compound having the formula I and formula (2) as recited in claim 11, wherein Z=L5=absent, L1=L2= (tert-Butyl)2P groups, L3=L4=CO, except metal is Rhenium, not manganese.
Although Voga et al. do not specific disclose the instant claimed and elected species of Mn[(PNPtBu*)(CO)2  as per applicant claims 1-2, 8 and 11, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal of the complex 4 taught by Voga et al to with manganese metal obtain the Mn[(PNPtBu*)(CO)2 as specified in the claims 1-2, 8 and 11, motivated by the fact that rhenium is one of the rarest elements in the Earth’s 5 and S2 orbitals in valence shell. 
On other hand, manganese is one of the most abundant transition metals on earth crust. In general, the pincer complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese. The ligand [(PNPtBu*)(CO)2 would expect to form the Manganese complex, given the general conditions taught by Voga et al. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 03/30/2021 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732